Name: 2005/616/EC: Commission Decision of 17 August 2005 on the monitoring and evaluation of the labour rights situation in Belarus for temporary withdrawal of trade preferences
 Type: Decision
 Subject Matter: trade policy;  rights and freedoms;  international affairs;  Europe;  international law
 Date Published: 2005-08-18; 2006-12-12

 18.8.2005 EN Official Journal of the European Union L 213/16 COMMISSION DECISION of 17 August 2005 on the monitoring and evaluation of the labour rights situation in Belarus for temporary withdrawal of trade preferences (2005/616/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004  Statements on a Council Regulation applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004 (1), and in particular Articles 26 and 29 thereof, Whereas: (1) The tariff preferences granted under Regulation (EC) No 2501/2001 may be temporarily withdrawn in whole or in part in circumstances including serious and systematic violation of the freedom of association and the right to collective bargaining as defined in the relevant Conventions of the International Labour Organisation (ILO). (2) Pursuant to Regulation (EC) No 2501/2001 the Republic of Belarus (hereafter referred to as Belarus) is a beneficiary of generalised tariff preferences. (3) On 29 January 2003, the Commission received information from the International Confederation of Free Trade Unions (ICFTU), the European Trade Union Confederation (ETUC) and the World Confederation of Labour (WCL) on alleged systematic and serious violations of freedom of association in Belarus as defined in ILO Conventions Nos 87 and 98. (4) The information put forward was sufficient to justify the opening of an investigation and therefore the Commission decided by a Decision of 29 December 2003 (2) that an investigation should take place. (5) The Belarusian authorities were associated with the investigation. The written and oral statements collected by the Commission during the course of the investigation corroborate the allegations contained in the information submitted earlier. Belarus is violating the ILO Convention No 87 on Freedom of Association on various major points by impeding the right to freely establish trade union organisations, the right to organise, the free choice of trade union organisations and the obtaining of legal personality of these organisations. Belarus impedes the functioning of trade union organisations, including their reception of financial assistance from international affiliation, and promotes dissolution or suspension of trade unions. The Government of Belarus is also violating Convention No 98 (1949) on the Right to Organise and Collective Bargaining through anti-union discrimination. (6) The information available thus provides sufficient grounds to conclude that these violations are serious and systematic and that withdrawal of Belarus access to the scheme of generalised preferences is justified. A report on the findings of the investigation was submitted to the Generalised Preferences Committee. (7) In the light of the foregoing, the Commission shall monitor and evaluate the situation with regard to labour rights in Belarus for a period of six months. After the expiry of that period, the Commission intends to submit a proposal to the Council for temporary withdrawal of the trade preferences unless, before the end of the period, Belarus has made a commitment to take the measures necessary to conform within eight months with the principles referred to in the 1998 ILO Declaration on Fundamental Principles and Rights at Work. (8) The measures provided for in this Decision are in accordance with the opinion of the Generalised Preferences Committee, HAS DECIDED AS FOLLOWS: Sole Article 1. The Commission shall monitor and evaluate the situation in Belarus with regard to ILO conventions Nos 87 and 98 for a period of six months from the publication date of an announcement on the monitoring and evaluation period in the Official Journal of the European Union. 2. In that announcement, the Commission will call upon Belarus to make a commitment, before the end of the period of six months, to take the measures necessary to conform, within eight months, with the principles referred to in the 1998 ILO Declaration on Fundamental Principles and Rights at Work, as expressed in the 12 recommendations of the ILO Commission of Enquiry report of July 2004. 3. Unless Belarus makes such a commitment, the Commission intends to submit, after the expiry of the six-month period referrred to in paragraph 1, a proposal to the Council for temporary withdrawal of the trade preferences granted under Regulation (EC) No 2501/2001. Done at Brussels, 17 August 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 346, 31.12.2001, p. 1. Regulation as last amended by Regulation (EC) No 980/2005 (OJ L 169, 30.6.2005, p. 1). (2) OJ L 5, 9.1.2004, p. 90.